Botsford, J.
(concurring, with whom Marshall, C.J., and Cordy, J., join). For the reasons stated in my dissenting opinion in Alves’s Case, ante 171, 180-189 (2008) (Botsford, J., dissenting), I disagree that no statute of limitations applies to claims for reimbursement of compensation for second injuries that occurred while the 1985 version of G. L. c. 152, § 37, was in effect. However, I concur in the disposition of this case because, as the court points out, ante at 191 n.l, the Workers’ Compensation Trust Fund failed to argue to the Appeals Court that the court should borrow a statute of limitations for the 1985 version of § 37, and thus has waived the ground on which my dissent in the Alves case is based.